Citation Nr: 1816514	
Decision Date: 03/15/18    Archive Date: 03/23/18

DOCKET NO.  16-57 007	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to increased staged ratings for recurrent right shoulder dislocations, currently rated 30 percent disabling for limitation of motion and 20 percent disabling for other impairment of the humerus.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Barone, Counsel

INTRODUCTION

The Veteran served on active duty from August 1983 to July 1988.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2014 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.  This case was previously before the Board in May 2017, when the case was remanded for additional development.

The Veteran testified at a Board videoconference hearing before the undersigned in March 2017, and a transcript of the hearing is associated with the claims-file.  On the record during the hearing, the Veteran clarified that he is not contending that he is entitled to a total disability rating due to individual unemployability (TDIU) on the basis of the right shoulder disability in this appeal.  See Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).)

During the processing of the May 2017 Board remand, the Appeals Management Center (AMC) issued a rating decision in December 2017 granting a separate 30 percent rating for right shoulder limitation, effective from March 13, 2017, in addition to granting service connection for a right shoulder surgical scar.  The Veteran was already in receipt of a 20 percent rating for recurrent dislocations of the right shoulder.

The Board finds that the new separate rating for the right shoulder limitation of motion is within the scope of the pending appeal featuring the Veteran's contentions seeking increased compensation for the functional/mechanical impairment of right shoulder disability; accordingly, the Board shall address both ratings now assigned for the functional/mechanical right shoulder disability in this decision.  The recent grant of service connection for a surgical scar is not currently on appeal.

To the extent that the recent December 2017 rating decision results in separate ratings under Diagnostic Code 5201 (for limitation of motion right shoulder motion) and Diagnostic Code 5202 (involving guarding of movement of the same arm), the Board recognizes that assignment of both ratings based upon the same limitation of motion would constitute impermissible pyramiding.  38 C.F.R. § 4.14.  In this case, however, the Agency of Original Jurisdiction has found it appropriate to assign these ratings simultaneously, implicitly determining that the joint instability and recurrent dislocation associated with the right shoulder disability is compensable distinctly from the limitation of range of motion in this case.  The Board shall not disturb this determination, which benefits the Veteran in this case.  The Board shall accordingly determine whether the criteria for any higher ratings may be warranted under either or both Diagnostic Codes 5201 and 5202.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDINGS OF FACT

1.  Resolving reasonable doubt in the Veteran's favor, the evidence supports finding that the Veteran's right (major) shoulder disability has manifested in frequent painful flare-ups impairing functional range of motion to 25 degrees from the side throughout the period on appeal.

2.  The evidence supports finding that the Veteran's right (major) shoulder disability has manifested in frequent recurrent dislocations at the scapulohumeral joint.

3.  Resolving reasonable doubt in the Veteran's favor, the evidence supports finding that the Veteran's right (major) shoulder disability has manifested in frequent painful flare-ups approximating a level of severity requiring guarding of all arm movements. 

4.  The Veteran's right (major) shoulder disability does not manifest in fibrous union of the humerus, nonunion of the humerus (false flail joint), loss of head of the humerus (flail shoulder), ankylosis of the scapulohumeral articulation, nor malunion or nonunion of the clavicle or scapula.

CONCLUSIONS OF LAW

1.  The Veteran's right shoulder disability most nearly approximates the criteria for a 40 percent rating (the maximum schedular rating) for limitation of motion.  38 U.S.C. §§ 1155, 5107 (2014); 38 C.F.R. §§ 4.1, 4.7, 4.71a, Diagnostic Code 5003-5201 (2017).

2.  The Veteran's right shoulder disability most nearly approximates the criteria for a 30 percent rating (but no higher) for other impairment of the humerus featuring recurrent dislocation.  38 U.S.C. §§ 1155, 5107 (2014); 38 C.F.R. §§ 4.1, 4.7, 4.71a, Diagnostic Code 5003-5202 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the Veteran's claim decided herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2017); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Analysis

The Veteran generally contends that he is entitled to increased disability ratings for his service-connected recurrent right shoulder dislocations and associated disability.  The Board initially notes that the evidence of record, including the recent August 2017 VA examination report, clearly establishes that the Veteran is right hand dominant; accordingly, his right arm/shoulder represents his "major" upper extremity for rating purposes in this case.

The relevant law provides that disability ratings are determined by the application of the Schedule for Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C. § 1155; 38 C.F.R. Part 4.

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21.

When an unlisted condition is encountered it will be permissible to rate under a closely related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology, are closely analogous.  38 C.F.R. § 4.20.

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).

Staged ratings may be appropriate when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See e.g. Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran's service-connected right shoulder disability is currently rated with two separate disability ratings.  A 30 percent rating under Diagnostic Code 5003-5201 for limitation of motion has been assigned effective from March 13, 2017.  Additionally, a separate 20 percent rating under Diagnostic Code 5003-5202 has been assigned for other impairment of the humerus, effective October 1, 1996 (prior to the period now on appeal).

Hyphenated diagnostic codes are used when a rating under one code requires use of an additional diagnostic code to identify the basis for the rating assigned.  38 C.F.R. § 4.27.

Under Code 5003, degenerative arthritis established by X-ray findings is rated on the basis of limitation of motion under the appropriate Diagnostic Code for the specific joint or joints involved.

Under Diagnostic Code 5201, when motion of the major (dominant) arm is limited at the shoulder level (i.e., 90 degrees), the arm is rated 20 percent.  When motion of the major arm is limited midway between the side and shoulder level, the arm is rated 30 percent.  When motion of the major arm is limited to 25 degrees from the side, the arm is rated a maximum of 40 percent.  38 C.F.R. § 4.71a.

Under Diagnostic Code 5202, for impairment of the humerus (major, or dominant extremity), a 20 percent rating is warranted for malunion with moderate deformity and a 30 percent rating is warranted for malunion with marked deformity.  Further under the same code, recurrent dislocation at the scapulohumeral joint with infrequent episodes and guarding of movement only at the shoulder level is rated as 20 percent disabling, and as 30 percent disabling where there are frequent episodes and guarding of all arm movements.  A 50 percent rating requires fibrous union of the humerus; a 60 percent rating requires nonunion of the humerus (false flail joint); and a 80 percent rating requires loss of head of the humerus (flail shoulder).  38 C.F.R. § 4.71a.

The Rating Schedule also provides that a normal range of motion of the shoulder is 0 degrees to 180 degrees on flexion and abduction, 0 degrees to 90 degrees on internal rotation, and 0 degrees to 90 degrees on external rotation.  38 C.F.R. § 4.71, Plate I.

When a rating of a disability is based upon limitation of motion, the Board must also consider, in conjunction with the otherwise applicable Diagnostic Codes, any additional functional loss the veteran may have sustained by virtue of other factors as described in 38 C.F.R. §§ 4.40 and 4.45.  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Such factors include more or less movement than normal, weakened movement, excess fatigability, incoordination, pain on movement, swelling, and deformity or atrophy from disuse.  A finding of functional loss due to pain must be supported by adequate pathology and evidenced by the visible behavior of the veteran.  38 C.F.R. § 4.40; Johnston v. Brown, 10 Vet. App. 80, 85 (1997).

The Court clarified that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  Pain, in and of itself, that does not result in additional functional loss does not warrant a higher rating; the Court held that pain alone does not constitute function loss, but is just one fact to be considered when evaluating functional impairment.  Id.

The Veteran filed the claim on appeal seeking an increased rating in April 2013.

The evidence shows that the Veteran's right shoulder strain involves the major or dominant extremity.  After review of the VA medical records in the file, the Board finds that the evidence demonstrates that the right  shoulder disability satisfies the criteria for a 40 percent rating for limitation of motion and a 30 percent rating for other impairment of the humerus featuring recurrent dislocations.

A November 2013 VA examination report shows that the examining provider characterized the frequency of the Veteran's right shoulder dislocations as "frequent," but noted guarding of movement only at shoulder level.  The results of range of motion testing showed that the Veteran's ranges of motion were less impaired than the level required for a compensable rating under Diagnostic Code 5201.  The report shows that the Veteran described experiencing symptoms on flare-ups of pain of 9/10 intensity and "he loses all ROM [range of motion] because of pain."  The "flare-ups last 3-4 days" at a "pain level of 7/10."  The examiner was unable to "determine further loss of ROM or function as Veteran is not experiencing a flare-up at this exam."

An August 2017 VA examination report shows that the Veteran described that his "right shoulder aches all the time and can hurt more with certain positions or movements."  The report notes the Veteran's description "that his right shoulder partially subluxes about 8 times per week and fully dislocates about every 2 months."  The Veteran described "almost constant pain in the shoulder, 3/10 at baseline but 7+/10 with many activities."

The report indicates that the Veteran's range of motion on testing revealed abduction to 45 degrees, meeting the criteria for a separate 30 percent rating under Diagnostic Code 5201.  The VA examiner described "severe loss of ROM," and that "pain noted on exam causes functional loss."  The VA examiner noted pain with weight bearing, pain on palpation.  The VA examiner concluded that "[t]he examination is medically consistent with the Veteran's statements describing functional loss with repetitive use over time," and also that "[t]he examination is medically consistent with the Veteran's statements describing functional loss during flare-ups."  Furthermore, the VA examiner marked the box to endorse that "pain, weakness, fatigability or incoordination significantly limit functional ability with repeated use over a period of time," and that "pain, weakness, fatigability or incoordination significantly limit functional ability with flare-ups."  In these regard, the VA examiner specifically identified pain as the functionally limiting factor, but expressed an inability to describe the limitation in terms of range of motion because "[n]ot examining after repetitive use" and "[n]ot examining during a flare."

The Veteran's testimony in this case includes a March 2017 written statement (complementing his Board hearing testimony) describing that the right shoulder "is dislocating ... now approximately 12 times per week and each time it causes extreme pain and discomfort.  I can't lift things and the range of motion is very limited."  In a November 2014 written statement, the Veteran described "the pain inflicted by these dislocations ... has substantially prohibited me from doing the simplest of tasks required by my work and ordinary human functions."  He described that "recently, while in my car I reached to turn on radio on dash console and my right shoulder 'locked' in place for about 45 seconds and the pain was excruciating!  These types of incidents are with more and more frequency."

Although evidence of record in not unequivocally clear on all details, the Board finds that the medical evidence of record demonstrates a right shoulder pathology that is objectively shown to be reasonably consistent with the Veteran's description of impairment, including impairment during frequent flare-ups that medical providers have not had the opportunity to directly observe.  The Veteran's testimony in this case has essentially described that following his three past surgeries to stabilize the right shoulder, he maintained reasonable shoulder stability until shortly prior to his filing of this claim.  At that time, he experienced a right shoulder dislocation, and the rate of recurrences has greatly increased in frequency over time.  The Board notes that the frequency of the dislocations was already characterized by the author of the November 2013 VA examination report as "frequent" by that time, and that the Veteran described that during flare-ups he lost all range of motion of his arm.  The August 2017 VA examination report indicates that the objective details of the Veteran's right shoulder disability are consistent with his description of flare-ups symptoms, and those symptoms were described by the VA examiner as productive of significant functional impairment from pain.

Both VA examination reports expressed an inability to describe functional impairment during a flare-up in terms of range of motion.  The Board has considered whether further development for a more adequate discussion of the impairment during flare-ups may be helpful with regard to interpreting the Veteran's functional loss of range of motion in this case.  See Sharp v. Shulkin, 29 Vet. App. 26 (2017); Correia v. McDonald, 28 Vet. App. 158 (2016).  However, the Board finds that the Veteran's testimony, shown to be consistent with the objective medical findings, credibly describes frequent flare-ups of shoulder dislocation resulting in pain and impairment (with subsequent pain and impairment persisting for days in duration) limiting his right arm range of motion to 25 degrees from the side, qualifying for the maximum 40 percent rating under Diagnostic Code 5201.  The Board finds that such impairment is reasonably shown throughout the period from the Veteran's claim, including with attention to the Veteran's credible description of flare-ups in the November 2013 VA examination report.

Additionally, the Board notes that there is no question in this case that the Veteran has experienced frequent episodes of right shoulder dislocation throughout the period on appeal, and that this fact meets one of the two necessary criteria for entitlement to a 30 percent rating under Diagnostic Code 5202.  The frequency of the Veteran's episodes of shoulder dislocation exceeds the level contemplated by the criteria for the 20 percent rating currently assigned under Diagnostic Code 5202.  The 30 percent rating has not been awarded by the AOJ because the Veteran has not been observed during examination with guarding of all arm movements; when examined he has guarded arm movements only at the shoulder level.  The Board finds that the significant degree of additional functional impairment associated with the Veteran's frequent dislocations and associated flare-ups has been credibly described in his testimony (and medically found to be consistent with the objective nature of his disability), describes pain on movement requiring that he guard against almost any elevation of his arm.  In light of the frequency and duration of those painful dislocations and flare-ups, the Board has considered that this reasonably describes an impairment approximating guarding of all arm movements.  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  38 C.F.R. § 4.7.  Thus, resolving reasonable doubt in the Veteran's favor, the Board finds that a 30 percent rating is warranted under Diagnostic Code 5202.

Ratings in excess of 30 percent are available under Diagnostic Code 5202 only for fibrous union of the humerus, nonunion of the humerus (false flail joint), or loss of head of the humerus (flail shoulder).  The Veteran has not contended that any such impairments are present in this case, and none of the evidence of record suggests the presence of any of these impairments.

Likewise, neither the Veteran's contentions nor any other evidence of record suggests ankylosis of the scapulohumeral articulation to warrant a rating under 38 C.F.R. § 4.71a, Diagnostic Code 5200.  Finally, neither the Veteran's contentions nor any other evidence of record suggests the presence of malunion or nonunion of the clavicle or scapula to warrant a rating under 38 C.F.R. § 4.71a, Diagnostic Code 5203.

In summary, the Board finds that the evidence of record, with resolution of reasonable doubt in the Veteran's favor, permits a finding that the criteria for a 40 percent under Diagnostic Code 5003-5201 have been met throughout the period on appeal, and additionally the criteria for a 30 percent rating under Diagnostic Code 5003-5202 have been met throughout the period on appeal.  The Board finds that the preponderance of the evidence is against finding that the criteria for any further increased rating assignments have been met during the period on appeal.

Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).


ORDER

A maximum schedular 40 percent rating for limitation of motion of the right arm is granted throughout the period on appeal, subject to the regulations governing payment of monetary awards.

A 30 percent rating (but no higher) for other impairment of right humerus associated with right shoulder disability is granted throughout the period on appeal, subject to the regulations governing payment of monetary awards.




______________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


